Citation Nr: 1117798	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  03-17 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased disability rating for residuals of shrapnel wounds to the neck, currently evaluated as 10 percent disabling.

3.  Entitlement to an effective date earlier than August 30, 2002, for the assignment of a 10 percent disability rating for residuals of shrapnel wounds to the neck.


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from February 1970 to October 1971.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, inter alia, awarded service connection for PTSD and assigned an initial 10 percent disability rating, effective October 26, 2000.  The appellant appealed the initial disability rating assigned for his service-connected PTSD via his submission of a timely VA Form 9 in June 2003.  

In an April 2004 decision, the Board, inter alia, increased the initial disability rating for the appellant's service-connected PTSD to 70 percent.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), contending that he was entitled to an initial 100 percent schedular disability rating for PTSD.  In a June 2006 order, the Court vacated the portion of the Board's April 2004 decision denying an initial disability rating greater than 70 percent for PTSD and remanded the issue for readjudication.  

This matter also comes to the Board on appeal from a February 2004 rating decision of the St. Louis RO which, inter alia, increased the disability rating for the appellant's service-connected residuals of a shrapnel wound to the neck to 10 percent, effective August 30, 2002.  The appellant appealed both the rating and effective date assigned by the RO via his submission of a timely VA Form 9 in December 2004.  

This matter was last before the Board in October 2009.  At that time, the Board remanded the matter for additional evidentiary development and due process considerations.  As set forth in more detail below, another remand is necessary with respect to the claims of entitlement to an increased disability rating for residuals of shrapnel wounds to the neck, and an effective date earlier than August 30, 2002, for the assignment of a 10 percent disability rating for residuals of shrapnel wounds to the neck.  The issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since the initial award of service connection, the appellant's PTSD has been manifested by sleep disruption, frequent nightmares, intrusive thoughts of Vietnam, depression, hallucinations and paranoia, episodic suicidal ideation, anxiety in social situations with difficulty maintaining marital relationships, extreme difficulty controlling his anger, poor concentration, and impaired memory, producing total occupational impairment.


CONCLUSION OF LAW

Affording the appellant the benefit of the doubt, the criteria for an initial 100 percent disability rating for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error.


Background

The record on appeal shows that on October 26, 2000, the RO received the appellant's original application for VA compensation benefits, seeking service connection for multiple disabilities, including PTSD.

In connection with his claim, the RO initially obtained VA clinical records, dated from March 2001 to March 2002 showing treatment for multiple disabilities, including PTSD.  Specifically these records show that at a May 2001 psychological assessment, the appellant reported that his symptoms included recurrent intrusive thoughts of Vietnam, frequent nightmares, depression, and sleep disturbances.  The examiner noted that the appellant had been under treatment for PTSD since January 2001.  The appellant indicated that he continued to avoid stimuli associated with his Vietnam trauma, and did not talk with other veterans about Vietnam.  He avoided family reunions and crowds.  The appellant reported that he lived with his parents and had recently separated from his second spouse.  He reported that since his discharge from active service, he had held in excess of 40 jobs, the longest of which had been approximately five years.  He expressed no interest in any activities that he once enjoyed, such as fishing, hunting and playing music.  He stated that he found it hard to get close to others and did not trust people in general.  He reported difficulty falling and staying asleep, as well as severe difficulty with memory.  He also showed an exaggerated startle response during the interview when a door in the office hallway slammed.  The examiner diagnosed the appellant as having chronic PTSD and concluded that it was productive of significant impairment in social, occupational, and familial areas of functioning.

A November 2001 VA psychiatric progress note describes the appellant as tense and anxious.  He reported an increase in anger and hostility.  The appellant indicated that he continued to experience anger and nightmares about the war.  The examiner rendered an Axis I diagnosis of PTSD and assigned a Global Assessment of Functioning (GAF) score of 45.

At a February 2002 follow up examination, the appellant reported having fitful sleep and difficulty with flashbacks.  He reported that he continued to be unable to work due to PTSD.  The examiner noted that the appellant had been prescribed several medications for depression.  The diagnosis was PTSD and a GAF score of 48 was assigned.

The appellant underwent VA psychiatric examination in May 2002.  His complaints included sleep disturbance, flashbacks, intensifying nightmares, and difficulty breathing during periods of anxiety.  He reported seeing faces of dead people he knew.  The appellant reported that he had been in therapy for the past two years which he had found beneficial in terms of learning to cope with and manage his symptoms.  Nonetheless, he reported continued loss of enjoyment in activities and continued avoidance of people.  The appellant reported that he had been divorced twice and continued to live with his parents.  On mental status examination, the appellant was polite, cooperative, and maintained good eye contact.  His affect was moderately anxious, mildly constricted, and dysphoric.  His speech was clear and coherent, though it was slightly rapid and somewhat disorganized.  He denied any active suicidal thoughts at present, although he admitted to homicidal thoughts prior to starting group therapy.  When asked about hallucinations, the appellant acknowledged hearing someone talking to him.  He also readily admitted to paranoid ideation.  The appellant was alert and oriented to all four spheres.  Memory, attention and concentration were compromised.  Intellect seemed average, and insight and judgment were both grossly intact.  Following this examination, the examiner rendered Axis I diagnoses of mild PTSD and a history of alcohol abuse.  An overall GAF score of 60-68 was assigned.

Based on this evidence, in a July 2002 rating decision, the RO granted service connection for PTSD and assigned an initial 10 percent rating under Diagnostic Code 9411, effective October 26, 2000.  The appellant appealed the initial rating assigned by the RO.  

In connection with his appeal, the appellant submitted a copy of an April 2002 decision of an Administrative Law Judge at Social Security Administration finding that the appellant had been under a disability as defined by the Social Security Act since August 2, 2000, due to multiple conditions, including PTSD.  Medical records used by SSA in reaching its determination include VA clinical records showing treatment for PTSD since October 2000, and a June 2001 private psychological consultation report in which the examiner diagnosed the appellant as having PTSD and assigned a GAF of 55.  

The RO thereafter obtained additional VA clinical records showing that the appellant remained under continued treatment for multiple disabilities, including PTSD.  When the appellant was seen in September 2002, he was described as anxious and he reported increased lethargy, anhedonia, and continued nightmares.  He denied suicidal or homicidal ideation.  The examiner described the appellant's symptoms as significant and determined that they had not responded fully to medications.  The diagnosis was PTSD and a GAF score of 50 was assigned.  

VA psychiatric progress notes dated from September 2002 to June 2003 indicate continuing therapy, with ongoing complaints of depression, frustration and anger, as well as sleep disturbance including nightmares.  A progress note dated in February 2003 noted that the appellant was moderately well groomed and anxious.  He reported a lot of problems with road rage and anger.  He denied any suicidal or homicidal ideation.  He reported that he had problems with impulse control and emotions.  He was reportedly hypervigilant, and continued to have nightmares.  He stated that at times, he locked himself in his home for as much as three days because he was afraid he would act impulsively.  Following this session, the therapist rendered an Axis I diagnosis of PTSD, and assigned a GAF score of 50.

A progress note dated in March 2003 noted many of the same complaints of sleep difficulties, with nightmares 3 to 4 times per week.  The appellant also reported periods of depression, crying at times for no apparent reason, and some suicidal thoughts.  He stated that he had controlled his anger.  He reported that he felt like he was on the outside looking in and did not fit in with anyone.  He also complained of frequent intrusive thoughts of Vietnam.

In April 2003, the appellant reported that he had gotten drunk the night before and received two misdemeanor charges.  He stated that he was experiencing significant problems with sleep, intrusive thoughts and depression.  He reported that he had a hard time controlling his impulses.  The therapist discussed the possibility of inpatient PTSD treatment with the appellant.  At the time of subsequent VA treatment later in April 2003, the appellant again reported that he had been doing poorly.  He described himself as "very depressed" with suicidal ideation.

In May 2003, the appellant reported that he felt as if he was "losing control."  The appellant's therapist noted that the appellant exhibited a tremendous amount of survivor guilt and opined that "the severity of his illness is great and is definitely in exacerbation at this time."  An Axis I diagnosis of PTSD was rendered, with a GAF score of 45.  The therapist noted that for the appellant's safety and the safety of others, hospitalization was necessary.  The appellant was taken by ambulance from this therapy session to a VA Medical Center for psychiatric hospitalization.

A VA discharge summary dated in May 2003 indicates that the appellant was placed under close observation on admission, and was started on medication to try to deal with depression and PTSD.  Upon discharge, he was reportedly feeling good.  Final Axis I diagnoses at discharge included PTSD, alcohol abuse and impulse control disorder.  A GAF of 54 was assigned.

On follow-up examination in June 2003, the appellant reported some increase in depression over the past four to five days, with particular difficulty at night.  He reported frequent suicidal ideation and frequent memories of Vietnam.  He reported that he spent most of his time alone, around his home.  He avoided news, movies and other triggers for intrusive thoughts and nightmares of Vietnam.  He reported that he still had a lot of anger, and had been driving less and avoiding people to avoid getting angry.  

In June 2003, the appellant submitted an application for a total rating based on individual unemployability, stating that he was unable to work due to PTSD.

In support of his claim, the appellant submitted a July 2003 VA treatment summary noting that he continued to experience severe PTSD, including sleep disruption, insomnia, frequent nightmares, depression, suicidal ideation, anxiety in social situations, and difficulty maintaining marital and family relationships.  He also had problems controlling his anger, poor concentration, and memory problems.  His therapist indicated that the appellant's symptoms were productive of significant distress and impairment in cognitive, social and occupational functioning.  He concluded that the appellant did not appear capable of sustaining employment due to his chronic and severe PTSD and depression.

In a July 2003 letter, another one of the appellant's VA treatment providers indicated that she had been treating the appellant for PTSD for the past three years.  She indicated that it was her opinion that the appellant's condition was severe and chronic.  She noted that he had been unemployed the entire time she had known him and he continued to exhibit symptoms such as hyperarousal, depression, and intrusive thinking.  She indicated that it was her opinion that the appellant was unemployable due to PTSD.  

At a VA PTSD examination in December 2003, the appellant reported that his symptoms continued to worsen.  He described daily depression, nightmares, isolation, anger, and lack of motivation for simple tasks such as hygiene.  The appellant reported a history of difficulty keeping jobs.  He reported that he had last worked in August 2000 and had been unable to work since that time due to problems with depression.  He reported that he had had two marriages, both of which had ended due to his depression and irritability.  On examination, the appellant was sluggish and drowsy.  His speech was discernable but his thoughts were poorly organized.  His affect was blunted.  He was oriented, but exhibited decreased attention and calculation.  The appellant reported suicidal ideation once or twice weekly.  The diagnostic impressions included PTSD and depressive disorder.  A GAF of 45 to 50 was assigned.  

In a June 2004 rating decision, the RO effectuated an April 2004 Board's decision increasing the initial rating for the appellant's PTSD to 70 percent.  The RO also awarded a total rating based on individual unemployability, effective October 26, 2000, the effective date of the award of service connection for PTSD.  

Subsequent VA clinical records obtained by the RO show that the appellant remained under treatment for PTSD, which was characterized by his treatment providers as severe.  

The appellant again underwent VA psychiatric examination in February 2008, at which he reported that he continued to participate regularly in PTSD groups and take psychotropic medications.  The appellant reported that he lived alone and had not worked since 2000.  He indicated that he largely stayed at home as he was not interested in going anywhere or doing anything.  He reported frequent nightmares of Vietnam and extreme difficulty controlling his anger.  On examination, the appellant was anxious and uncomfortable.  He was disheveled looking, with long, wild hair and a long untrimmed beard.  He was easily distracted.  The examiner noted that the appellant continued to exhibit a full range of symptoms characteristic of PTSD, including flashbacks, hypervigilance, poor concentration, and an exaggerated startle reaction.  He noted that these symptoms had either continued or intensified since the last examination.  After examining the appellant, the examiner diagnosed him as having PTSD.  He assigned a GAF of 41 to 50 and concluded that the appellant was unemployable.  He explained that the appellant's psychiatric condition rendered him completely unable to hold a job.


Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2010).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Where, as here, a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The criteria for rating PTSD are set forth in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Under those criteria, a 70 percent rating is warranted when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under section 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DSM-IV at 32.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging between 41 and 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

In exceptional cases where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in these exceptional cases is:  a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010); Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Applying the criteria set forth above to the facts in this case, and affording the appellant the benefit of the doubt, the Board finds that his service-connected PTSD has been productive of symptomatology which more nearly approximates the criteria for 100 percent disability rating since the award of service connection.

As summarized in detail above, the evidence shows that since the initial award of service connection, the appellant's PTSD has been manifested by symptoms such as sleep disruption, frequent nightmares, intrusive thoughts of Vietnam, depression, hallucinations and paranoia, episodic suicidal ideation, difficulty maintaining marital relationships, extreme difficulty controlling his anger, poor concentration, and impaired memory.  

In reviewing the General Rating Formula for Mental Disorders, the Board observes that the appellant exhibits many symptoms specifically delineated in criteria for a 70 disability rating.  For example, he exhibits social impairment, episodic suicidal ideation, depression, and severely impaired impulse control.  He has also been described as neglecting his personal appearance and hygiene.  

The record on appeal, however, shows that the appellant also exhibits symptoms delineated in the criteria for a 100 percent disability rating, including impairment in communication as well as persistent auditory hallucinations.  As set forth above, the record also demonstrates that the appellant has been hospitalized on an emergent basis after his VA treatment provider concluded the appellant presented a danger to himself or others.  

In cases such as this, where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2010).  Affording the appellant the benefit of the doubt, the Board finds that his disability picture more nearly approximates the criteria for a 100 percent rating.

The Board finds that this determination is consistent with the medical evidence of record, including VA clinical records spanning the period from 2001 to the present, in which the appellant's treatment providers consistently describe his PTSD symptomatology as significant or severe.  Additionally, his treatment providers have assigned GAF scores during this period in the range of 45 to 55, reflecting serious symptoms, including an inability to keep a job or total occupational impairment.  Indeed, the appellant has not worked since 2000 and his treatment providers, as well as the most recent VA psychiatric examiner in February 2008, have all concluded that the appellant's PTSD renders him unemployable.  

In this case, for the reasons discussed above, the Board finds that the overall level of the appellant's functioning, as evidenced by the entire record, is more appropriately evaluated as 100 percent disabling since the award of service connection for PTSD.  


ORDER

An initial 100 percent disability rating for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The appellant also seeks a rating in excess of 10 percent for residuals of shrapnel wounds to the neck.  The RO has rated the appellant's disability pursuant to the rating criteria for evaluating scars.  In the rating decision on appeal, the RO assigned a 10 percent disability rating, pursuant to Diagnostic Code 7800, effective August 30, 2002, the effective date of amended rating criteria for evaluating disabilities of the skin.  In a February 2011 rating decision, the RO rated the appellant's residuals of shrapnel wounds to the neck pursuant to Diagnostic Code 7800, continuing the 10 percent disability rating.  

After reviewing the record on appeal, however, the Board finds that the nature and extent of the appellant's shrapnel wound residuals remains unclear.  In that regard, the Board notes that the appellant's service treatment records show that in August 1970, he was hospitalized with an open penetrating wound to the neck which he sustained as a result of a hostile mine explosion.  The wound was debrided under local anesthetic.  There was no artery or nerve involvement.  The remaining service treatment records are negative for pertinent complaints or abnormalities.  

The post-service clinical records appear to note various symptomatology, in addition to scarring, which may be associated with the appellant's shrapnel wound residuals.  For example, X-ray studies and VA medical examination reports consistently note the presence of a retained foreign body in the soft tissue posterior to the cervical spine.  Additionally, these clinical records note complaints of headaches which may be associated with the shrapnel wound injury.  For example, a May 2002 VA medical examination contains a diagnosis of chronic muscle type headaches which the examiner indicated "can be associated with" the in-service shrapnel wound injury.  Additionally, records received from the Social Security Administration include a June 2001 psychological consultation report which contains a diagnosis of "metal fragments in neck and associated headaches."  The Board also notes that at the most recent VA medical examination in December 2009, the examiner diagnosed the appellant as having a muscle injury to Muscle Group XXIII with retained foreign body.  Finally, the Board notes that the RO has recently awarded service connection for degenerative arthritis of C5-6 with anterior subluxation of C4 on C5 and osteophytosis associated with the shrapnel wound of the neck.  In view of the foregoing, the Board finds that a VA medical examination is necessary to ensure that all symptomatology associated with the appellant's shrapnel wound to the neck is identified and evaluated.  See 38 C.F.R. § 3.159(c)(4) (2010) (requiring a VA medical examination where there is insufficient medical evidence to make a decision on the claim).  

The Board also notes that VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and evidence of record.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In that regard, the Court has held that a veteran can be rated separately for different manifestations of the same injury, where "none of the symptomatology for any one of [the] conditions is duplicative of or overlapping with the symptomatology of the other two conditions," and that such combined ratings do not constitute pyramiding prohibited by 38 C.F.R. 4.14.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Thus, after obtaining the results of the VA medical examination, the RO must consider whether all applicable symptomatology attributable to the appellant's service-connected shrapnel wound to the neck is appropriately rated, to include consideration of separate disability ratings if appropriate.  

As resolution of the appellant's claim for an increased rating may have an impact on his claim for an earlier effective date for the rating or ratings assigned for that disability, the issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the effective date issue should be held in abeyance, pending resolution of the increased rating matter.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA medical examination for the purposes of clarifying the nature and severity of his service-connected residuals of shrapnel wounds to the neck.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the appellant and the results of any diagnostic testing deemed necessary, the examiner should specifically delineate all symptoms or pathology attributable to the appellant's service-connected shrapnel wound to the neck, to include any scars, muscle injury, or neurological impairment, including headaches.  The examiner should also assess the severity of each manifestation identified on examination.  A rationale for any opinion expressed should be provided.  

2.  After the above development has been completed, the RO should review all the evidence of record in readjudicating the appellant's claims, ensuring that all service-connected symptomatology is appropriately considered and evaluated.  If any benefit sought remains denied, the appellant should be provided a Supplemental Statement of the Case and an appropriate period of time to respond.  

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


